UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2010 GLOBE SPECIALTY METALS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-34420 20-2055624 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Penn Plaza, 250 West 34th Street, Suite4125 New York, New York 10119 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (212)798-8122 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders of Globe Specialty Metals,Inc. (the “Company”) was held on December 6, 2010. Three proposals were submitted to stockholders as described in the 2010 Proxy Statement and were approved by stockholders at the meeting. The proposals and the results of the stockholder votes are as follows. Reelection of directors For Withheld Broker Non-Votes Donald G. Barger, Jr. Thomas A. Danjczek Stuart E. Eizenstat Alan Kestenbaum Franklin L. Lavin All of the Company’s nominees were reelected. For Against Abstentions Broker Non-Votes Proposal to approve the Company’s 2010 Annual Executive Bonus Plan The proposal was approved. For Against Abstentions Broker Non-Votes Proposal to approve an amendment to the Company’s 2006 Employee, Director and Consultant Stock Plan The proposal was approved. For Against Abstentions Broker Non-Votes Proposal to ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the year ending June 30, 2011 The proposal was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBE SPECIALTY METALS, INC. Dated:December 9, 2010 By: /s/ Stephen Lebowitz Name: Stephen Lebowitz Title: Chief Legal Officer
